OPINION
By ROSS, J.
Appeal on questions of law from the Court of Common Pleas of Butler County.
The appellee executed a promissory note to one T. C. Long. The consideration for the note was that Long would secure a loan of $40,000.00 for the appellee. There is evidence pro and con that Long secured the loan. Long gave the note to appellant as collateral for a loan to Long. There is evidence that the note was past due at the time the appellant secured possession of same. There is also evidence to the contrary. The defense was that the appellant was not a holder in due course and that there was a failure of consideration.
The court properly charged that the burden was upon the appellant to prove it was a holder in due course and upon the appellee to prove failure of consideration.
The questions of fact presented were pure jury questions depending for their answers largely upon the credibility of the witnesses. This court is in no position to criticize the conclusion of the jury.
The judgment is affirmed.
TATGENHORST, PJ, and HAMILTON, J, concur.